Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 16/883,026 is presented for examination by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 as directed to the non-statutory subject matter of a computer program.  The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process, nor are they a combination of chemical compounds to be a composition of matter.  Each of the terms such as platform, gateway, or center, could be interpreted as software.  The claim is directed to a system but it needs hardware positively recited.  As such, they fail to fall within a statutory category. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claim 17, “the authority gateway” lacks antecedent basis.  This term was introduced in claim 15, not claim 12 to which it depends.  Appropriate correction is required.
As per claim 19, “an update determining parameter” is defined again in the first obtaining step. A larger issue however is the general confusing structure of this claim.  It appears to be further defining the steps from claim 17 but claim terms are reintroduced in claim 19 that were already defined in claim 17.  The aforementioned update determining parameter and update condition are two examples.  A count of calling the training data and an update conditions, and an update request are all introduced multiples times.  Examiner advises carefully review of claim 19 to put it in a clear and concise form.  
As per claim 18, it suffers from some of the same antecedent problems as claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 8-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2020/0311617 to Swan et al., hereinafter Swan.
As per claims 1 and 12, Swan teaches a model training system, comprising a cloud data storage platform and a cloud model training platform (Fig. 1), wherein the cloud data storage platform is configured to: 
store training data (0024); and receive a training data calling request (0026), and export training data corresponding to a data calling instruction to the cloud model training platform based on the training data calling request (0078); and 
the cloud model training platform is configured to: 
receive a model training creation instruction to obtain a to-be-trained model (0027 and 0077); generate the training data calling request, and send the training data calling request to the cloud data storage platform (0078); and train the to-be-trained model by using the training data exported from the cloud data storage platform, to obtain a training result model [ML container comprises the model and is trained with data from 160 in the VM 122; 0079 and 0080].
As per claims 8 and 20, Swan teaches the cloud model training platform is further configured to: after obtaining the training result model through training, destroy the training data and the to-be-trained model used for training the training result model in the cloud model training platform (0045 and 0085).
As per claim 9, Swan teaches a data audit system (figure 1, element 128), wherein the data audit system is configured to: perform validity verification on training data uploaded by a data provider (0081), and reject storing training data failed in validity verification into the cloud data storage platform (deleted; 0045).
As per claim 10, Swan teaches a cloud model storage platform, wherein the cloud model storage platform is configured to: provide the to-be-trained model, and store the training result model (0078-0080).
As per claim 11, Swan teaches a mirror platform and a model inference platform, wherein the mirror platform is configured to store a model inference runtime environment [128 executes ML based on model data yielded from a previous training session at 122]; and the model inference platform is configured to: 
receive an inference request, wherein the inference request comprises to-be-processed data [128 requests evaluation data (8) from training data store 160; 0081]; and 
load the model inference runtime environment from the mirror platform [ML is executed defined by the retrieved model data using input data; 0081], 
call the training result model from the cloud model storage platform, and import the to-be-processed data into the training result model for model inference [executed ML defined by the retrieved model data (7) using input data (8); 0081].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of USP 9,338,157.

As per claim 13, Swan teaches establishing, by a data retrieval platform, a data index table based on training data provided by a data provider (endpoints, models, and model data stored in data store 175 are all addressable; 0026 and 0029); 
receiving, by the data retrieval platform, a retrieval instruction, performing data retrieval in the data index table according to the retrieval instruction, and generating a retrieval result (0026); 
receiving, by the data retrieval platform, a data selection instruction of a user terminal (0095), and 
initiating an authentication permission request to an authentication center according to the data selection instruction, wherein the authentication permission request comprises a data identifier of the training data (0067 and 0068).
Swan is silent in explicitly teaching receiving, by the authentication center, the authentication permission request, creating a data token of the data identifier based on the authentication permission request, and delivering the data token to an authority gateway and the user terminal; and 
establishing, by the authority gateway, a first correspondence based on the delivered data token, wherein the first correspondence is a one-to-one correspondence between the data identifier and the data token.
Vazquez teaches receiving, by the authentication center, the authentication permission request [user request], creating a data token of the data identifier based on the authentication permission request, and delivering the data token to an authority gateway and the user terminal [redirects the user, after a request, to credential server that authenticates the user and creates an access token for the user and sends a copy to the user and server; col. 13, lines 13-26]; and 
establishing, by the authority gateway, a first correspondence based on the delivered data token, wherein the first correspondence is a one-to-one correspondence between the data identifier and the data token [col. 13, lines 32-33 and col. 16, lines 30-49].  Swan already teaches authorizing user request to train models.  Vazquez teaches the well-known use of tokens to provide which separate the authentication server from the service provider.  This allows the service provider to quickly validate the request based on the supplied credential to also provide authorization to services.  Using these known security mechanisms in the system of Swan increases the security.  The claim is obvious because one of ordinary skill in the art can combine methods known before the effective filing date which do not produce unpredictable results.  
As per claim 15, it is rejected for the same reasons as claim 13.  Swan teaches the user supplying the URL of the requested data (0054).
As per claim 17, Swan is silent in explicitly teaching obtaining, by the authority gateway, an update determining parameter, and determining whether the update determining parameter meets an update condition; sending, by the authority gateway, an update request to the authentication center if determining that the update determining parameter meets the update condition; receiving, by the authentication center, the update request, and updating the data token based on the update request; and updating, by the authority gateway, the data token synchronously with the authentication center.  On the other hand Vazquez teaches obtaining, by the authority gateway, an update determining parameter, and determining whether the update determining parameter meets an update condition [periodically needs to update credential; col. 15, lines 32-34]; 
sending, by the authority gateway, an update request to the authentication center if determining that the update determining parameter meets the update condition [request updated versions of the credential from issuing entity; col. 15, lines 33-35]; receiving, by the authentication center, the update request, and updating the data token based on the update request; and updating, by the authority gateway, the data token synchronously with the authentication center (col. 16, lines 34-37).  Swan teaches a way to keep a user’s credential/token up to date.  This process adds to the security of the tokens.  Examiner supplies the same rational as recited in the rejection of claim 13 to support combining the token authorization of Vazquez with the authorization process of Swan.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431